United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. CITIZENSHIP & IMMIGRATION
SERVICES, Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-284
Issued: May 14, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 19, 2014 appellant filed a timely appeal from a May 30, 2014 merit
decision and an August 21, 2014 attorney fee decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly terminated appellant’s wage-loss and
medical compensation benefits effective June 1, 2014; and (2) whether it abused its discretion by
approving appellant’s prior counsel’s fee in the amount of $4,560.00.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on March 30, 2012 appellant, then a 53-year-old clerk, sustained a
cervical sprain and cervicalgia while lifting file boxes. Following emergency room treatment on
April 4, 2012, he was followed by Dr. Christopher Brown, an attending Board-certified
orthopedic surgeon, who ordered a magnetic resonance imaging (MRI) scan, which was
performed on May 16, 2012 that showed cervical spondylosis with central stenosis at C4-5,
C6-7, a disc herniation at C3-4, and bilateral foraminal stenosis from C4 to 7 due to spondylitic
changes.2 Appellant stopped work at the time of injury. He reported for duty on May 23, 2012,
again stopped work and did not return.
Dr. Guillermo Pasarin, an attending Board-certified neurosurgeon, provided an
August 17, 2012 report noting multilevel spondylitic disc disease from C3 through C7, with
myelomalacia at C5-6 consistent with appellant’s neurologic symptoms in the right upper
extremity, and advanced degenerative disc disease with congenital stenosis. He opined that the
accepted cervical sprain likely exacerbated appellant’s preexisting degenerative conditions,
causing them to become symptomatic.
Dr. Brown provided duty restrictions through March 2013 due to impaired cervical spine
strength and mobility.3 He opined that appellant reached maximum medical improvement as of
March 8, 2013, with a permanent restriction against lifting or carrying more than 25 pounds.
On June 3 2013 OWCP obtained a second opinion report from Dr. Peter J. Millheiser, a
Board-certified orthopedic surgeon, who reviewed the medical record and a statement of
accepted facts. Dr. Millheiser related appellant’s symptoms of numbness and paresthesias in
both hands and feet, as well as neck and back pain. On examination, he found voluntarily
restricted motion of the cervical, thoracic, and lumbar spine without spasm, tenderness, trigger
points, motor loss, or neurologic abnormalities. Dr. Millheiser noted hypoesthesia of the dorsal
aspect of the first ray in both feet and on the plantar surfaces of the hallux bilaterally. He
diagnosed a cervical sprain, cervical spondylosis, cervical radiculopathy, a focal disc herniation
at C3-4, bilateral cervical canal stenosis, and bilateral foraminal stenosis. Dr. Millheiser opined
that the accepted cervical sprain had ceased without residuals. He explained that appellant’s
ongoing symptoms were caused by preexisting degenerative disc disease, unaffected by his
sedentary work duties as described in the statement of accepted facts. Dr. Millheiser found
appellant able to perform full-duty work with no restrictions.
In a September 19, 2013 addendum, Dr. Millheiser stated that Dr. Pasarin’s report
demonstrated that appellant’s “main problems [were] the preexisting advanced degenerative
disease,” which may have been exacerbated by the accepted injury. On February 6, 2014 he
added that the accepted cervical sprain caused a temporary, resolved aggravation of preexisting
degenerative, disc disease and cervical spondylosis.

2

Appellant had concomitant diagnoses of major depressive disorder and obstructive sleep apnea related to his
military service.
3

Appellant participated in physical therapy from May through September 2012.

2

Appellant’s counsel at the time provided a February 7, 2014 letter asserting that both
Dr. Brown and Dr. Millheiser supported a continuing causal relationship between appellant’s
ongoing symptoms and the accepted cervical sprain. OWCP placed appellant’s case on the
periodic rolls as of March 9, 2014.
By notice dated April 9, 2014, OWCP advised appellant that it proposed to terminate his
wage-loss and medical compensation benefits as the accepted cervical sprain and cervicalgia had
ceased without residuals, considering Dr. Millheiser’s opinion the weight of the medical
evidence. It afforded him 30 days to submit additional evidence and argument.
Appellant provided a May 9, 2014 statement disagreeing with the proposed termination.
He asserted that he was unable to work due to back and neck pain, as well as side effects from
prescribed medications. Appellant submitted a May 8, 2014 report from Dr. Brown, noting that
physical therapy was not effective in reducing appellant’s symptoms. On examination,
Dr. Brown found a normal range of motion in the cervical spine, no paraspinal tenderness or
trigger points, and normal reflexes throughout the extremities. He opined that appellant
remained at maximum medical improvement. Dr. Brown recommended a pain management
program.
By decision dated May 30, 2014, OWCP finalized the termination of appellant’s wageloss and medical compensation benefits effective June 1, 2014 finding that the accepted neck
sprain had ceased without residuals. It accorded Dr. Millheiser the weight of the medical
evidence.
On June 17, 2014 appellant’s prior counsel requested that OWCP approve a fee request
for $4,560.00 for 15.2 hours of work from June 4, 2012 to March 11, 2014, at the rate of $300.00
an hour. Counsel noted that he rendered an additional three hours of legal services in appellant’s
case for which he did not charge appellant. He explained that appellant had signed an agreement
agreeing to pay the fee, but then “expressed no interest in paying any type of [representative] fee,
although he is well aware that he [was] responsible for payment.” Counsel provided an itemized
timesheet, describing the type, and duration of the services provided on the 46 listed dates.
In a June 18, 2014 letter, OWCP requested that appellant comment on his counsel’s fee
request for $4,560.00. It advised him that, if he did not respond by July 18, 2014, it would
assume that he did not wish to comment on the fee and would consider the fee request approved
as fair and reasonable.
In a June 22, 2014 letter, appellant contended that he had active residuals of the accepted
injury and disputed the termination of his compensation. He submitted his claim form and
medical evidence dated from 2002 to 2004 related to the right thumb and right elbow. Appellant
did not address counsel’s fee request.
By decision dated August 21, 2014, OWCP approved the request for a $4,560.00 fee for
services rendered from June 4, 2012 to March 11, 2014. It found that appellant had failed to
raise a timely objection to the proposed fee.

3

LEGAL PRECEDENT -- ISSUE 1
Once OWCP has accepted a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.4 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.5
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a cervical sprain and cervicalgia in a March 30,
2012 lifting incident. Apart from a brief return to work on May 23, 2012, appellant stopped
work on the date of injury and did not return. Dr. Brown, the attending Board-certified
orthopedic surgeon, diagnosed significant degenerative cervical disc disease with foraminal
stenosis. Dr. Pasarin, the attending Board-certified neurosurgeon, opined that the accepted
sprain aggravated the preexisting cervical spine conditions. OWCP obtained a second opinion
from Dr. Millheiser, a Board-certified orthopedic surgeon, who submitted June 3 and
September 19, 2013, and February 6, 2014 reports. Dr. Millheiser opined that the accepted
cervical sprain temporarily aggravated underlying degenerative disc disease. OWCP terminated
appellant’s wage-loss and medical benefits effective June 1, 2014, based on Dr. Millheiser’s
reports as the weight of the medical evidence.
Dr. Millheiser provided detailed medical rationale, based on the complete medical record
and statement of accepted facts. He explained that the accepted cervical sprain resolved as there
were no objective findings on examination. Dr. Millheiser found appellant fit for full-duty work.
Dr. Brown also found that appellant had reached maximum medical improvement as of March 8,
2013, and he could perform full-time modified duty. He found appellant’s condition unchanged
as of May 8, 2014, concurring with Dr. Millheiser that appellant had no objective neurologic
abnormalities on examination attributable to the accepted cervical sprain. Neither Dr. Millheiser
nor Dr. Brown found continuing residuals of the accepted injury. The Board, therefore, finds
that OWCP’s May 30, 2014 decision terminating appellant’s medical and wage-loss
compensation was proper under the law and facts of the case.
On appeal, appellant alleges that OWCP sabotaged his compensation case by denying
him necessary medical care and ignoring his neurologic symptoms. He asserts the need for
cervical discectomies to address neurologic difficulties with his bladder, right hand, and both
feet. The Board notes that there is no evidence of record that OWCP mishandled appellant’s
case or denied him medical care required by the accepted injuries.
LEGAL PRECEDENT -- ISSUE 2
It is not the Board’s function to determine the fee for representative services performed
before OWCP. That is a function within the discretion of OWCP based on the criteria set forth
4

Bernadine P. Taylor, 54 ECAB 342 (2003).

5

Id.

4

in Title 20 of the Code of Federal Regulations and mandated by Board decisions. The Board’s
sole function is to determine whether the action by OWCP constituted an abuse of discretion.6
Generally, an abuse of discretion is shown through proof of manifest error, clearly unreasonable
exercise of judgment, or actions taken which are contrary to both logic and probable deductions
from established facts.7
Section 10.703 of the Code of Federal Regulations provide in pertinent part that a
representative must submit a fee application, which includes a statement of agreement or
disagreement with the amount charged, signed by the claimant.8 When a fee application has
been disputed, OWCP is required to provide the claimant with a copy of the fee application and
request the submission of further information in support of any objection.9 After the claimant
has been afforded 15 days from the date the request was forwarded to respond to the request,
OWCP will then proceed to review the fee application to determine whether the amount of the
fee is substantially in excess of the value of services received by looking at the following factors:
(1) usefulness of the representative’s services; (2) the nature and complexity of the claim; (3) the
actual time spent on development and presentation of the claim; and (4) customary local charges
for similar services.10
ANALYSIS -- ISSUE 2
The Board finds that OWCP did not abuse its discretion. OWCP considered the detailed
fee application submitted by appellant’s counsel, describing the specific legal services provided
on 46 dates from June 4, 2012 to March 11, 2014. Counsel preferred that appellant had signed
an agreement acknowledging his responsibility to pay the legal fee.
OWCP advised appellant by June 18, 2014 letter of his counsel’s fee request and of his
opportunity to submit evidence or argument against approval of the fee. It explained that, if he
did not respond, it would approve the fee as fair and reasonable. Appellant provided a June 22,
2014 letter discussing his symptoms, but did not address counsel’s fee issue. Therefore, OWCP
approved the fee request by decision dated August 21, 2014. The Board finds that, as appellant
did not object to the approval of the fee request, OWCP did not abuse its discretion by approving
the $4,560.00 fee for 15.2 hours of legal services rendered from June 4, 2012 to March 11, 2014.
On appeal, appellant contends that OWCP failed to mail him a notice of oral hearing on
an unspecified issue because it was solely within the Board’s jurisdiction. It appears that he is
referring to the fee issue. However, counsel’s fee decision, with attached appeal rights, was sent
to appellant’s address of record. To the extent that appellant asserts he should have a
6

J.P., Docket No. 11-63 (issued June 19, 2012); L.H., Docket No. 11-900 (issued December 6, 2011); C.H.,
Docket No. 10-987 (issued March 22, 2011).
7

Daniel J. Perea, 42 ECAB 214 (1990).

8

20 C.F.R. § 10.703(a)(i).

9

Id. at § 10.703(c).

10

Id.

5

hearing with regard to issues that are before the Board in the present appeal, the Board and
OWCP may not simultaneously have jurisdiction over the issues in a case.11
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss and compensation
benefits effective June 1, 2014 because the accepted cervical sprain and cervicalgia resolved
without residuals. The Board further finds that OWCP properly approved his counsel’s fee in the
amount of $4,560.00.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 21 and May 30, 2014 are affirmed.
Issued: May 14, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

See Arlonia B. Taylor, 44 ECAB 591 (1993); Russell E. Lerman, 43 ECAB 770 (1992); Douglas E. Billings, 41
ECAB 880 (1990).

6

